TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00537-CV



                              Kathryn Joie Whitson, Appellant

                                               v.

                                  Max D. Whitson, Appellee


         FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
           NO. 11-3720-FC1, HONORABLE DOUG ARNOLD, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant Kathryn Joie Whitson has filed a motion to dismiss this appeal. We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: September 19, 2012